Filed 12/28/20                                    Case 16-23904                                        Doc 111



            1    2
                 EDMUND GEE, State Bar No. 178627
            2    Assistant United States Trustee
                 UNITED STATES DEPARTMENT OF JUSTICE
            3    Office of the United States Trustee
                 501 “I” Street, Suite 7-500
            4    Sacramento, CA 95814
                 Telephone: (916) 930-2100
            5    Facsimile: (916) 930-2099
                 Email: Edmund.Gee@usdoj.gov
            6
            7    Attorneys for TRACY HOPE DAVIS
                 United States Trustee for Region 17
            8
                                        UNITED STATES BANKRUPTCY COURT
            9
                                         EASTERN DISTRICT OF CALIFORNIA
           10
                                                SACRAMENTO DIVISION
           11
           12    In re:                                       )      Case No. 16-23904
           13                                                 )      Chapter 7
                 John Joseph Butler, III and                   )
           14    Sandra Elaine Butler,                )              DC NO.: UST-1
           15                                         )
                                                      )
           16                                         )
                                                      )
           17
                                         Debtors.     )
           18    ____________________________________ )
           19                        APPOINTMENT OF SUCCESSOR TRUSTEE
           20             Tracy Hope Davis, United States Trustee for Region 17, having received the
           21    Order Reopening Case hereby appoints the following person as successor trustee
           22
                 pursuant to 11 U.S.C. § 703:
           23
           24                                          Geoffrey M. Richards
                                                       P.O. Box 579
           25                                          Orinda, CA 94563
                                                       Phone: (916) 288-8365
           26
                 ////
           27
                 ////
           28
Filed 12/28/20                                    Case 16-23904                                                Doc 111



            1           In the absence of written notification to the bankruptcy court and the United
            2
                 States Trustee rejecting the appointment within seven (7) days after receipt of this notice
            3
                 of selection, the above named individual will be deemed to have accepted this
            4
                 appointment as successor trustee pursuant to Rule 2008 of the Federal Rules of
            5
            6    Bankruptcy Procedure.

            7
            8
                 Dated: December 23, 2020                      Respectfully submitted,
            9
           10                                                  Edmund Gee
                                                               Assistant United States Trustee
           11
           12                                                  By: /s/ Edmund Gee

           13                                                  Attorney for Tracy Hope Davis,
                                                                 United States Trustee
           14
           15                                                  E-filer: Edmund Gee
                                                               Direct phone: 916-930-2100
           16                                                  E-mail: edmund.gee@usdoj.gov
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
